Citation Nr: 9907779	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  95-12 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.  

2.  Entitlement to service connection for a disability 
claimed as temporomandibular joint pain.

3.  Entitlement to service connection for migraine headaches.  

4.  Entitlement to service connection for a cervical spine 
disability.

5.  Entitlement to service connection for a lumbar spine 
disability.  

6.  Entitlement to service connection for a right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The appellant had active service from April 1978 until April 
1986 and June 1987 until August 1987.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a March 1994 rating decision of the Department of Veterans 
Affairs (VA) Philadelphia, Pennsylvania, Regional Office 
(RO).  A hearing was held at that RO before a hearing officer 
in June 1995.  The veteran's claims file was subsequently 
transferred to the RO in Atlanta, Georgia.

In the March 1994 rating decision, the RO, in part, denied an 
increased rating for a left foot disability and also 
determined that the veteran had not submitted new and 
material evidence to reopen a claim of service connection for 
a skin condition.  The veteran submitted a notice of 
disagreement (NOD) in February 1995.  However, she withdrew 
the issue regarding an increased rating for a left foot 
disability at the June 1995 hearing.  A March 1996 rating 
decision granted service connection for a skin condition.  
Therefore, these issues are no longer before the Board on 
appeal.  The issues now before the Board are listed on the 
first page of this decision.   


FINDINGS OF FACT

1.  There is no competent evidence showing a current 
diagnosis of a left knee disability.

2.  The record does not contain competent evidence of a 
current diagnosis of a disorder claimed as temporomandibular 
joint pain. 

3. The record does not contain competent evidence of a 
current diagnosis of migraine headaches.

4.  The record does not contain competent evidence of a nexus 
between a cervical spine disability and injury or disease 
during the veteran's active service.

5.  The record does not contain competent evidence of a nexus 
between a lumbar spine disability and injury or disease 
during the veteran's active service.

6.  The record does not contain competent evidence of a nexus 
between a right shoulder disability and injury or disease 
during the veteran's active service.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim for service connection for a left knee 
disability.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

2.  The appellant has not submitted evidence of a well-
grounded claim for service connection for a disorder claimed 
as temporomandibular joint pain.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).

3.  The appellant has not submitted evidence of a well-
grounded claim for service connection for migraine headaches.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

4.  The appellant has not submitted evidence of a well-
grounded claim for service connection for a cervical spine 
disability.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

5.  The appellant has not submitted evidence of a well-
grounded claim for service connection for a lumbar spine 
disability.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

6.  The appellant has not submitted evidence of a well-
grounded claim for service connection for a right shoulder 
disability.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered is whether the 
appellant has presented evidence of a well-grounded claim; 
that is, one that is plausible.  If she has not, her appeal 
must fail and there is no duty to assist her further in the 
development of these claims because such additional 
development would be futile.  38 U.S.C.A. § 5107 (West 1991), 
Murphy v. Derwinski, 1 Vet.App. 78 (1990). 

An appellant has the duty to submit evidence that a claim is 
well grounded.  The evidence must justify a belief by a fair 
and impartial individual that the claim is plausible.  38 
U.S.C.A. § 5107(a).  In Tirpak v. Derwinski 2 Vet. App. 609 
(1992), the United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court) held that the appellant in that case 
had not presented a well-grounded claim as a matter of law.  
The Court pointed out that, unlike civil actions, the VA 
benefits system requires more than an allegation; the 
claimant must submit supporting evidence.  Tirpak, 2 Vet. 
App. at 611.  The evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible or beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet. App. 19 (1993).  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see 
also 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1998).

As discussed below, the Board concludes that these claims are 
not well grounded.  When a claim is not well grounded, VA 
does not have a statutory duty to assist a claimant in 
developing facts pertinent to the claim, but VA may be 
obligated under 38 U.S.C.A. § 5103(a) (West 1991) to advise a 
claimant of evidence needed to complete her application.  
This obligation depends on the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 65, 77-80 
(1995).  Here, the RO fulfilled its obligation under section 
5103(a) in a statement of the case (SOC) and supplemental 
statement of the case (SSOC) that informed the veteran of the 
reasons her claims had been denied.  Also, by this decision, 
the Board informs the appellant of the type of evidence 
needed to make her claim well grounded.  Unlike the situation 
in Robinette, she has not put VA on notice of the existence 
of any specific, particular piece of evidence that, if 
submitted, could make her claims well grounded.  

Although the RO did not specifically state that it denied 
these claims on the basis that they were not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(when the Board decision disallows a claim on the merits and 
the Court finds the claim to be not well grounded, the 
appropriate remedy is to affirm, rather than vacate, the 
Board's decision, on the basis of nonprejudicial error).  

I.  Left Knee Disability, Temporomandibular Joint Pain
And Migraine Headaches

The veteran's problem in regard to her claims for service 
connection for a left knee disability, temporomandibular 
joint pain and migraine headaches, arises with the first 
element, competent evidence of current disability.  The 
medical records do not document the presence of current 
disabilities.

The Court has held that "[i]n order for the veteran [to be 
granted service connection] ... there must be evidence both of 
a service- connected disease or injury and a present 
disability which is attributable to such disease or injury."  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

Private medical records dated between March and June 1993 
show that the physician referred to the fact that the veteran 
reported experiencing posterior neck pain with occipital 
headaches.  The diagnoses included mid-line bulge C5-C6 with 
cervical strain, cervical strain with herniated nucleus 
pulposus, thoracic strain and supraspinatus tendonitis of the 
shoulder.  Significantly, there is no diagnosis regarding 
headaches or migraine headache.  In regard to 
temporomandibular joint pain and a left knee disability, the 
post service records are devoid of any reference to such 
disabilities.  

The only evidence of record that suggests the presence of 
current diagnoses of migraine headaches, a left knee 
disability and a disability claimed as temporomandibular 
joint pain is the veteran's statements.  It cannot be found 
that the veteran's statements are competent to demonstrate 
the existence of the claimed disabilities or a relationship 
of these purported disabilities to her military service.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  As the 
first element is entirely unsupported, whether there is 
evidence sufficient to lend plausible support to the second 
and third elements need not be decided.  Because there is no 
competent evidence of current disability, these claims are 
not well grounded.

II. Cervical Spine, Lumbar Spine and Right Shoulder
Disabilities

The first element of Caluza requires evidence of current 
disability as provided by a medical diagnosis.  In regard to 
the remaining disabilities, private medical records dated 
between February and June 1993 show diagnoses that includes 
cervical disc disease, lumbar strain, and supraspinatus 
tendonitis of the right shoulder.  This satisfies this 
requirement.  

Concerning the second element, evidence of inservice injury 
or disease, the veteran was involved in an altercation in 
November 1980 in which she injured her right shoulder.  At 
the time of the examination, she was in no physical distress 
and requested the examination for documentary reasons.  She 
had one abrasion and several bruises over different parts of 
her anatomy.  There was a one-inch abrasion to the superior 
aspect of the right shoulder.  She was given ice for the left 
eye and aspirin.  She was told to return if any complications 
arose.  The service medical records do not show that she 
received any other treatment for the right shoulder for the 
remainder of service.  At the April 1986 discharge 
examination, the upper extremities were considered clinically 
normal. 

The veteran claims that her chronic disabilities of the 
cervical and lumbar segments of the spine resulted from an 
inservice motor vehicle accident.  The service medical 
records show that she reported being involved in a car 
accident in April 1984.  She hit her head on the rearview 
mirror, her left knee on the dashboard, and her chest and 
neck on the steering wheel.  X-rays of the cervical spine and 
left knee were negative for any acute bony changes.  The 
diagnosis was multiple soft tissue and muscular trauma.  She 
received follow up treatment for back pain twice in August 
1984.  At the April 1986 discharge examination, the spine and 
musculoskeletal system were considered clinically normal.

The veteran failed to report any problems with her right 
shoulder, cervical spine or lumbar spine at the initial post 
service VA examination in March 1989.  Further, there were no 
diagnoses regarding such disabilities.  Although the veteran 
submitted statements in June 1995 from family members and her 
former husband to document continuity of symptomatology for 
various problems, medical evidence is still needed to connect 
the current disability with disease or injury during service. 
See Savage v. Gober, 10 Vet. App. 488; Falzone v. Brown, 8 
Vet. App. 398 (1995). 

VA outpatient records dated between June 1990 and August 1991 
relate that the veteran reported low back and right shoulder 
pain.  She reported that she was involved in a motor 
vehicular accident the previous year.  She further indicated 
that she was given cortisone shots to the lower shoulder 
earlier that year in April.  A VA radiological study of the 
lumbar spine in July 1991 showed a pars interarticularis 
consistent with pre-spondylolisthesis of L4 on L5.  An August 
1991 VA bone scan of the thoracolumbar spine was negative for 
any lesions or other anomalies.  Private medical records 
reveal that a C5-C6 disc herniation was not diagnosed until 
February 1993 when the veteran presented complaints 
subsequent to another motor vehicular accident that occurred 
in March 1992.  

The veteran's problem with these claims is that she has not 
provided any competent medical evidence showing that these 
current disabilities are related to disease or injury during 
service, as required by Caluza.  The medical evidence of 
record does not include any competent medical statements or 
opinions concerning a nexus for either a right shoulder, 
cervical spine or lumbar spine disability and any disease or 
injury during military service.  The only evidence of record 
that suggests a causal relationship between the veteran's 
claimed disabilities and service, is the veteran's 
statements.  However, her statements are not sufficient 
competent evidence to establish the etiology of her 
disabilities.  The veteran has not provided evidence that she 
has the medical expertise to make diagnoses and supply 
opinions concerning the relationship between her current 
disabilities and disease or injury during her military 
service.  The Court has recognized that medical diagnoses 
involve questions that are beyond the range of common 
experience and common knowledge, and require the knowledge 
and experience of a trained physician.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993). 

It is noted that private and VA physicians when reporting 
diagnoses have included in the medical histories the motor 
vehicular accident that occurred during service.  The Board 
concludes that the examiners' statements are not probative 
enough to make the claims well grounded.  The physicians are 
clearly merely recording information provided by the 
appellant and not providing a medical opinion as to a past 
history.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993); 
cf. LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(information recorded by a medical examiner, unenhanced by 
any additional medical comment by that examiner, does not 
constitute "competent medical evidence."). 

As the record does not contain competent medical evidence 
providing a nexus between a cervical spine disability, lumbar 
spine disability or right shoulder disability and disease or 
injury during her military service, the Board concludes that 
these claims for service connection are not well grounded.  


ORDER

Service connection for a left knee disability is denied.

Service connection for disability claimed as 
temporomandibular joint pain is denied.

Service connection for migraine headaches is denied.

Service connection for a cervical spine disability is denied.

Service connection for a lumbar spine disability is denied.

Service connection for a right shoulder disability is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


- 9 -


- 1 -


